Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.            Claims 13, 15-21, and 25-31 are directed to allowable products (“surface treated filler material product”; “polymer composition”; “fiber and/or filament and/or film and/or thread and/or sheet and/or pipe and/or profile and/or mold and/or injection molds and/or blow mold”; “article”).   Pursuant to the procedures set forth in MPEP § 821.04(B), claims 32-37 and 39-40 (“a process for preparing the surface treated filler material”), previously withdrawn from consideration as a result of a restriction requirement, are now subject to being rejoined.  Specifically, since the applicants have amended non-elected, withdrawn claims 32-37 and 39-40 to contain the same limitations as those in allowable product claims, it is clear that applicants have fulfilled the conditions for rejoinder of claims 32-37 and 39-40 to claims 13, 15-21, and 25-31.  Claims 32-37 and 39-40 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
3.            Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/31/2021 is hereby withdrawn. 

EXAMINER’S AMENDMENT
4.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Harry Guttman on June 28, 2022. 
The application has been amended as follows:
Claim 13 is amended as follows:
13.	(Currently Amended) A surface treated filler material product comprising
a) at least one calcium carbonate-containing filler material, 
b) a treatment layer on the surface of the at least one calcium carbonate-containing filler material comprising at least one mono-substituted succinic anhydride and/or salty reaction product(s) thereof and a mixture of aliphatic linear or branched carboxylic acids comprising stearic acid in an amount of at least 10.0 wt. %, based on the total weight of the mixture, and one or more further saturated aliphatic linear or branched carboxylic acid(s) having a total amount of carbon atoms from C8 to C24, and/or salty reaction product(s) thereof, 
wherein the surface treated filler material product comprises the treatment layer in an amount of from 0.2 to 6 wt. %, based on the total dry weight of the at least one calcium carbonate-containing filler material, wherein the surface treated filler material product is in form of a powder.

	Written descriptive support for this amendment is found at paragraph [0241] of applicants’ published application, i.e., US PG PUB 2020/0157354.


Claim 14 is cancelled as follows:
14.	(Cancelled-).

Claim 19 is amended as follows:
19.	(Currently Amended) A fiber and/or filament and/or film and/or thread and/or sheet and/or pipe and/or profile and/or mold and/or injection molds and/or blow mold comprising [[a]] the surface treated filler product according to claim 13 [[and/]]or a polymer composition comprising at least one polymeric resin and from 1 to 95 wt. %, based on the total weight of the polymer composition, of the surface treated filler material product according to claim 13.

Claim 20 is amended as follows:
20.	(Currently Amended)  An article comprising[[a]] the surface treated filler material product according to claim 13 [[and/]]or a polymer composition comprising at least one polymeric resin and from 1 to 95 wt. %, based on the total weight of the polymer composition, of the surface treated filler material product according to claim 13, 
	wherein the article is selected from the group consisting of hygiene products, medical and healthcare products, filter products, geotextile products, agriculture and horticulture products, clothing, footwear and baggage products, household and industrial products, packaging products, and construction products. 

Claim 22 is cancelled as follows:
22.	(Cancelled).

Claim 24 is cancelled as follows:
24.	(Cancelled).
Claim 32 is rejoined and currently amended as follows:
32.	(Rejoined-Currently Amended) A process for preparing a surface treated filler material product of claim 13, the process comprising [[at least]] the steps of:
a) providing at least one calcium carbonate-containing filler material, 
b) providing at least one mono-substituted succinic anhydride, 
c) providing a mixture of aliphatic linear or branched carboxylic acids comprising stearic acid in an amount of at least 10.0 wt. %, based on the total weight of the mixture, and one or more further saturated aliphatic linear or branched carboxylic acid(s) having a total amount of carbon atoms from C8 to C24, 
d) contacting the surface of the at least one calcium carbonate-containing filler material of step a), under mixing, in one or more steps, in any order, with the at least one mono-substituted succinic anhydride of step b) and the mixture of aliphatic linear or branched carboxylic acids of step c) such that a treatment layer comprising the at least one mono-substituted succinic anhydride and/or salty reaction product(s) thereof and the mixture of aliphatic linear or branched carboxylic acids and/or salty reaction product(s) thereof is formed on the surface of said at least one calcium carbonate-containing filler material of step a), 
wherein the temperature before and/or during contacting step d) is adjusted such that the at least one mono-substituted succinic anhydride and the mixture of aliphatic linear or branched carboxylic acids is in a molten or liquid state, wherein the surface treated filler material product is in form of a powder.

	Written descriptive support for this amendment is found at paragraph [0241] of applicants’ published application, i.e., US PG PUB 2020/0157354.




Claim 38 is cancelled as follows:
38.	(Cancelled).

5.	These claims are renumbered as follows:
Claim 13 becomes Claim 1.
Claim 15 becomes Claim 2, which depends on claim 1; reads as “The surface treated filler material product according to claim 1”.
Claim 16 becomes Claim 3, which depends on claim 1; reads as “A polymer composition comprising at least one polymeric resin…the surface treated filler material product according to claim 1.”
Claim 17 becomes Claim 4, which depends on claim 3; reads as “The polymer composition according to claim 3”. 
Claim 18 becomes Claim 5, which depends on claim 3; reads as “The polymer composition according to claim 3”.
Claim 19 becomes Claim 6, which depends on claim 1; reads as “A fiber and/or filament…comprising the surface treated filler material product according to claim 1 or a polymer composition comprising at least one polymer resin and from 1 to 95 wt. %, based on the total weight of the polymer composition, of the surface treated filler material product according to claim 1.”
Claim 20 becomes Claim 7, which depends on claim 1; reads as “An article comprising the surface treated filler material product according to claim 1 or a polymer composition comprising at least one polymeric resin and from 1 to 95 wt. %, based on the total weight of the polymer composition, of the surface treated filler material product according to claim 1”. 
Claim 21 becomes Claim 8, which depends on claim 7; reads as “The article according to claim 7”.
Claim 25 becomes Claim 9, which depends on claim 6; reads as “An article comprising the fiber and/or filament…according to claim 6”.
Claim 26 becomes Claim 10, which depends on claim 1; reads as “The surface treated filler material product according to claim 1”.
Claim 27 becomes Claim 11, which depends on claim 3; reads as “The polymer composition according to claim 3”.
Claim 28 becomes Claim 12, which depends on claim 1; reads as “The surface treated filler material product according to claim 1”.
Claim 29 becomes Claim 13, which depends on claim 1; reads as “The surface treated filler material product according to claim 1”.
Claim 30 becomes Claim 14, which depends on claim 1; reads as “The surface treated filler material product according to claim 1”.
Claim 31 becomes Claim 15, which depends on claim 1; reads as “The surface treated filler material product according to claim 1”.
Claim 32 becomes Claim 16, which depends on claim 1; reads as “A process for preparing the surface treated filler material product of claim 1”.
Claim 33 becomes Claim 17, which depends on claim 16; reads as “The process according to claim 16”. 
Claim 34 becomes Claim 18, which depends on claim 16; reads as “The process according to claim 16”.
Claim 35 becomes Claim 19, which depends on claim 16; reads as “The process according to claim 16”.
Claim 36 becomes Claim 20, which depends on claim 16; reads as “The process according to claim 16”.
Claim 37 becomes Claim 21, which depends on claim 16; reads as “The process according to claim 16”.
Claim 39 becomes Claim 22, which depends on claim 16; reads as “The process according to claim 16”.
Claim 40 becomes Claim 24, which depends on claim 16; reads as “The process according to claim 16”.

Reasons for Allowance
6.	Claims 1-12 were cancelled.
	Claim 15 was amended to include limitations supported at page 16, lines 6-12 of the specification as originally filed.
	Claim 26 was also amended to include limitations supported at page 16, lines 14-25 of the specification as originally filed.
	Moreover, new claims 28 (see page 16, lines 14-25 of the specification, hereinafter referred to as “spec.”), 29 (see page 17, lines 4-9 of the spec.), 30 (see page 17, lines 10-25 of the spec.), 31 (see page 17, line 26-page 18, line 2 of the spec.), 32 (see cancelled original claims 1 and 14 language, and see also paragraph [0241] of applicants’ published application, i.e., US PG PUB 2020/0157354), 33 (see page 16, lines 25-30 of the spec.), 34 (see page 18, lines 4-10 of the spec.), 35 (see page 18, lines 10-30 of the spec.), 36 (see page 18, lines 20-24 of the spec.), 37 (see page 18, line 25-page 19, line 3 of the spec.), 39 (see page 16, lines 14-25 of the spec.), and 40 (see paragraph [0071] of applicants’ published application, i.e., US PG PUB 2020/0157354) were added and are supported by applicants’ original disclosure.
	Thus, no new matter is present. 
	See Claim Amendment dated 03/21/2022.
7.	The claim objection set forth in paragraph 5 of the previous Office action mailed 12/21/2021 is no longer applicable and thus, withdrawn because applicants amended claims 15-16, 19-21 and 25 to correct their informalities.
	See Claim Amendment filed 03/21/2022 and see also Examiner’s Amendment dated 06/28/2022.
8.	The present claims are allowable over the prior art references of record, namely, Blanchard et al. (WO 2015/1855533; utilizing US 11,098,191 as its Equivalent), EP 2 159 2581, and Brunner et al. (WO 2016/000968; utilizing US 2017/0204536 as its Equivalent).
9.         Upon consideration of the issues in the present application based on applicants’ arguments presented at Pages 11-17 of their Remarks filed 03/21/2022, together with Examiner’s amendment dated 06/28/2022, the obviousness type double patenting rejections based on the claims of US Application no. 17/063,779 and US Patent 11,098,191, and 103 rejections set forth in paragraphs 6-10 of the previous Office action mailed 12/21/2021 are no longer applicable and thus, withdrawn.  Specifically, none of these references individually or in combination teaches or would have suggested the claimed surface treated filler material product (and process for preparing the same) comprising a) at least one calcium carbonate-containing filler material, b) a treatment layer on the surface of the at least one calcium carbonate-containing filler material comprising at least one mono-substituted succinic anhydride and/or salty reaction product(s) thereof and a mixture of aliphatic linear or branched carboxylic acids comprising stearic acid in an amount of at least 10.0 wt. %, based on the total weight of the mixture, and one or more further saturated aliphatic linear or branched carboxylic acid(s) having a total amount of carbon atoms from C8 to C24, and/or salty reaction product(s) thereof, wherein the surface treated filler material product comprises the treatment layer in an amount of from 0.2 to 6 wt. %, based on the total dry weight of the at least one calcium carbonate-containing filler material, wherein the surface treated filler material product is in form of a powder.
Accordingly, claims 13, 15-21, 25-37 and 39-40 are deemed allowable over the prior art references of record.

Correspondence
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 12/10/2019.